                                         Case 5:20-cv-05799-LHK Document 306 Filed 10/06/20 Page 1 of 3




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                         Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                        ORDER AFTER IN CAMERA
                                  13                                                    REVIEW OF DOCUMENTS
                                               v.                                       IDENTIFIED ON DEFENDANTS’
                                  14                                                    OCTOBER 4 PRIVILEGE LOG
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                     Defendants.
                                  16
                                  17
                                  18
                                             This order sets forth our rulings on evidentiary privileges asserted by defendants in
                                  19
                                       a privilege log filed October 4 at ECF 295-2. A declaration from Megan Heller
                                  20
                                       accompanied the log. ECF 295-3. We ordered in camera submission of the privileged
                                  21
                                       documents and the defendants complied. ECF 299. Plaintiffs then objected to the
                                  22
                                       privilege assertions and defendants replied. ECF 304, 305. Defendants filed a second
                                  23
                                       Heller declaration with their reply. ECF 305-1.
                                  24
                                             The October 4 log is the fourth privilege log filed by defendants in this case. The
                                  25
                                       log accompanies documents produced and indexed by the defendants on October 4 at ECF
                                  26
                                       295. This production supplements earlier productions by defendants.
                                  27
                                             In prior rulings, we set forth the applicable legal standard framing our analysis of
                                  28
                                                                                    1
                                         Case 5:20-cv-05799-LHK Document 306 Filed 10/06/20 Page 2 of 3




                                   1   the asserted privileges for the attorney-client privilege (ECF 174) and the deliberative
                                   2   process privilege (ECF 179, ECF 253). We apply that same analysis here to the
                                   3   documents identified on the October 4 log.
                                   4          There are 17 documents identified on the October 4 log. ECF 295-2. As to 14 of
                                   5   the documents, the log refers to a redacted portion of a document. Three documents were
                                   6   withheld in full. Our rulings on the asserted attorney-client (A-C) and deliberative process
                                   7   (DPP) privileges:
                                   8   Doc. 14961: Sustain DPP.
                                   9   Doc. 15123: Sustain A-C priv, overrule DPP.
                                  10   Doc. 15231: Sustain A-C priv.
                                  11   Doc. 15233: Sustain A-C priv.
                                  12   Doc. 15469: Overrule A-C priv and DPP. *
Northern District of California
 United States District Court




                                  13   Doc. 15472: Overrule A-C priv and DPP. *
                                  14   Doc. 15480: Overrule A-C priv and DPP. *
                                  15   Doc. 15483: Overrule A-C priv and DPP. *
                                  16   Doc. 15491: Overrule A-C priv and DPP. *
                                  17   Doc. 15535: Overrule A-C priv. *
                                  18   Doc. 15538: Overrule A-C priv and DPP. *
                                  19   Doc. 15546: Overrule A-C priv and DPP. *
                                  20   Doc. 15627: Overrule DPP. *
                                  21   Doc. 15639: Overrule DPP. *
                                  22   Doc. 15827: Sustain DPP.
                                  23   Doc. 15830: Sustain DPP.
                                  24   Doc. 15935: Overrule DPP. *
                                  25          Where we overrule the attorney-client privilege, we find defendants did not
                                  26   establish that the communications conveyed legal advice. And where we overrule the
                                  27   deliberative process privilege, we find that the communications do not demonstrate
                                  28
                                                                                     2
                                         Case 5:20-cv-05799-LHK Document 306 Filed 10/06/20 Page 3 of 3




                                   1   deliberations about things the agency might or might not do. Most of the withheld
                                   2   documents are edits to draft testimony or draft public statements.
                                   3          For the 11 documents that we overrule the privilege assertions, defendants must
                                   4   produce and file the documents in unredacted format by noon Pacific time on October 6.
                                   5   Those documents are indicated with a * in the list above.
                                   6          IT IS SO ORDERED.
                                   7
                                   8   Dated: October 6, 2020                    ________________/S/_____________________
                                                                                       NATHANAEL M. COUSINS
                                   9                                                   United States Magistrate Judge
                                  10
                                  11
                                  12                                             _______________/S/______________________
Northern District of California
 United States District Court




                                                                                       THOMAS S. HIXSON
                                  13                                                   United States Magistrate Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
